Scates, C. J. The 9th section of the charter of St. Charles (Acts 1853, p. 236), requires of the board of trustees a full and faithful record of all their proceedings, by-laws and ordinances, and of the time, ma/nmer and place of publication of such by-laws, in a book to be provided for that purpose, and such book purporting to be the records of the corporation of the town of St. Charles, shall be received in all courts, without further proof, as evidence of all matters therein contained. These by-laws were to be published, for ten days, in three of the most public places. The fifth instruction, for defendant, was erroneous. The book is expressly made evidence of this very fact, and is required to contain a statement of the time, manner and place of such publication. Eor do we perceive any objection to an emendation of the entry, to make it set forth the truth as it was. The jury evidently found the ordinance to be in force, else they could not have convicted the defendant at all, and it might, therefore, appear to render this erroneous instruction harmless. But we need not pass upon its effect, as there are other grounds for reversal. By the 10th section of the charter, several fines, etc., for breaches of the ordinances, not exceeding one hundred dollars, may be recovered in one action before a justice, together with costs. The proof is clear to establish four distinct offenses, for each of which a fine of twenty-five dollars is imposed. We cannot reconcile a verdict for twenty-five dollars with the proof. The law authorized the recovery of each in one verdict and judgment. This is, therefore, a bar to the others, whether recovered or not, as they might have been. The verdict is not explainable on that ground. We find no explanation of the finding under such evidence, other than discrediting the witnesses. For this we perceive no shadow of a ground. The witnesses may be notoriously infamous in that community, and unworthy of credit, for anything we know, or for anything apparent on this record. But if the ground of discredit is to be found in the general charge of the court to the jury, we find ourselves wholly unable to agree- to the law as thus laid down, or to the assumption of fact upon which it is based. And first, as to the assumed fact that the witnesses fill the character of informers or spies, we must wholly differ with the court. However indiscreet it may have been, to volunteer to witness the commission, and become evidence to violations of the laws, incurring thus the hatred and persecution of the party and his supporters; yet, surely, no one can justly denominate such an one either an informer or a spy. A ypa/rUe&ps oriminis may inform, a spy may secretly intrude upon and betray the confidence of one who trusts to a falsely assumed character. We do not perceive the first trait of resemblance between the two characters and the conduct of these witnesses. They may have acted with more zeal than knowledge, but we should regret to learn that men are to be denounced as informers and spies, who may voluntarily or involuntarily denounce and prosecute offenders against the law, order and morality of society. As to the principle of law, spies and informers may be more or less odious, as matter of fact, as the motive by which they are prompted is patriotic or corrupt. But it is not true, as matter of law, so far from rendering a man infamous, the law encourages accomplices to repentance of their crimes, discoveries of their accomplices and offenses, and to reformations. So far from thereby becoming infamous, their testimony is not only received, but the act is considered one of merit, and though not a matter of legal right, yet numerous instances are recorded, where the information has been rewarded with a pardon. Informers and spies may be abhorred and odious, not by reason of denouncing and giving information against crimes and criminals, but for their association and participation in lawless practices. We should not, therefore, mistake and denounce the only act through which society finds redress, instead of the crimes and criminals thus brought to light. If men, who voluntarily or otherwise become acquainted with the secret brothels, gambling and chinking hells with which our cities and villages are sometimes overrun, and our neighbors and our children are corrupted and ruined are to lose their character for veracity, and are to be denounced as informers and spies, for seeldng out and bringing these evil practices to light, then are our hopes of protection slight indeed. We should regret to be compelled to approve and sanction such doctrines, and send forth their baneful and unhealthful influence from the bench. On the contrary, we rejoice to know the law finds no cover for its violations, nor will it defame those who ferret out crimes and bring the criminals to light. We know of no rule of law, religion or morals that converts the acts and doings of such houses into sacred or masonic secrets, which it will destroy a man’s credit to disclose. If such are the terms upon which men enter these dens, they are as unknown to the law as to religion or morality. Lastly, the 10th section of the charter gives bests. The court erred in apportioning the costs. The statute expressly giving the costs, the party is entitled to them, and the case does not fall under the general provision of apportionment on appeals. Judgment reversed and cause remanded for a new trial. Judgment reversed.